CITIES: ORDINANCES: PREEMPTION: A city may completely prohibit smoking in
restaurants under its general police powers. The Minnesota Clean Indoor Air Act expressly
preserves the authority of cities to ban smoking where the Act, and Health Department rules
promulgated thereunder, would otherwise allow designation of smoking areas by the proprietor.

                                                                  62b
                                                                  (er.ref. 477b)
                                         May 4, 2000

Mr. Peter Vogel
Rosenmeier, Anderson & Vogel
210 Second Street N.E.
Little Falls, MN 56345

Dear Mr. Vogel:

       You are an attorney representing the City of Little Falls, Minnesota. The City Council is

considering whether it can adopt an ordinance, pursuant to its general police power, to prohibit

the smoking of tobacco in restaurants. In a letter to the Attorney General you submit the

following:



                                         QUESTION

               Do Minnesota Statues which authorize the regulation of smoking in
       restaurants by the Department of Health preempt a complete ban on smoking in
       restaurants by local ordinance?


                                          OPINION

       We answer your question in the negative. While the legislature has addressed smoking in

restaurants and other public places under the Minnesota Clean Indoor Air Act, Minn. Stat.

§§ 144.411-144.417 (Supp.1999), it did so while expressly preserving the power of local

government to impose more stringent smoking limitations.
Mr. Peter Vogel
Page 2



         The authority for local regulation of smoking and of tobacco products in this state has

long been established. In upholding a conviction of a cigarette wholesaler for violating a

Minneapolis licensing ordinance, the Minnesota Supreme Court observed:

                  The police power of the legislature in these respects has never been
         successfully questioned. Both the state and its municipalities have a wide
         discretion in resorting to that power for the purpose of preserving public health,
         safety, and morals, or abating public nuisances. Cigarettes being a proper field of
         regulation under the police power, a city or village may operate in that field under
         the general welfare clause of its charter unless excluded therefrom by express
         legislative enactment.

 State v. The Crabtree Co., 218 Minn. 36, 40, 15 N.W.2d 98, 100 (Minn. 1944). (Citation
omitted.)

         The state first entered into regulation of second-bend smoke (now called "environmental

tobacco smoke") with the 1975 enactment of the Minnesota Clean Indoor Air Act (CIAA), Minn.

Laws 1975, ch. 211. Examination of the CIAA, and rules promulgated by the Commissioner of

Health I pursuant to the CIAA, indicate that these state restrictions on smoking in restaurants do

not preempt local ordinances which prohibit smoking in restaurants.

         The CIM's stated purpose "is to protect the public health, comfort and environment by

prohibiting smoking in areas where children or ill or injured persons are present, and by limiting

smoking in public places and at public meetings to designated smoking areas." Minn. Stat.·

§ 144.412. "Public places" are broadly defined in Minn. Stat. § 144.413, subd. 2, and include

restaurants. Section 144.414, subd. 1, provides: "No person shall smoke in a public place or at a

public meeting except in designated smoking areas." Subdivisions 2 and 3(a) of § 144.414




1
    Minn. R. 4620.0050-4620.1450 (1999).
Mr. Peter Vogel
Page 3



describe areas where smoking is unconditionally prohibited. For other public places, including

restaurants,§ 144.415 provides (emphasis added):

              Smoking areas may be designated by proprietors or other persons in
       charge of public places, except in places in which smoking is prohibited by the
       fire marshal or by other law, ordinance or rule.

The Health Department rules implementing the CIAA repeat the exception established in

§ 144.415:


       Nothing in parts 4620.0050 to 4620.1500 shall be construed to affect smoking
       prohibitions imposed by the fire marshal or other laws, ordinances, or regulations.

Minn. R. 4620.0050 (1999).

       The above provisions establish a general prohibition on smoking in public places with an

exception for designated smoking areas in restaurants and certain other facilities if proprietors

wish to have them and if they satisfy the requirements of both Minn. Stat. § 144.415 and of the

Health Department rules. This exception, however, can be overruled by fire marshal action, or

by other law, ordinance, or rule. In other words, a local government can by ordinance negate a

proprietor's ability under the CIAA to designate smoking areas in a restaurant. 2

       In light of this express legislative direction and the well-established power of

municipalities to regulate smoking under their police powers, we do not believe there is a need to

engage in a preemption analysis to determine whether state law "occupies the field" or implicitly


2
  Included with your request was a copy of a city attorney opinion from another municipality on
a different proposal for an environmental tobacco smoke ordinance. We have not reviewed that
proposed ordinance and do not express any opinion on it. We disagree, however, with that
opinion's construction of the CIAA to limit municipal authority to the adoption of ordinances
which designate smoking areas in public places.
Mr. Peter Vogel
Page4



prohibits conflicting or inconsistent local regulation. See Mangold Midwest Co. v. Village of

Richfield, 274 Minn 347, 143 N.W.2 d 813 (Minn. 1966). That analysis need only be employed

when the intent of the legislature as to local regulation of the same subject must be inferred from

the context of the legislation. In this case, the legislature, by enacting Minn. Stat. 144 4. 15, has

expressly preserved the power of local governments to prohibit smoking in those public places

which the CIAA otherwise leaves open for proprietor-designated smoking areas.

       Thus, we conclude that an ordinance which prohibits the smoking of tobacco any place in

a public restaurant is consistent with state law and not preempted by it.


                                                      Very-truly yours,




                                                     MIKE HATCH
                                                     Attorney General


cc:    Stephen Shakman